Citation Nr: 0736172	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a left hip 
disability.  

4.  Entitlement to service connection for a right hip 
disability.  

5.  Entitlement to service connection for coronary artery 
disease with unstable angina and mitral regurgitation with 
hypertension.  

6.  Entitlement to service connection for alcohol abuse, to 
include as secondary to a disability for which service 
connection has been claimed.  

7.  Whether new and material evidence has been presented to 
reopen a service connection claim for a low back strain.  

8.  Whether new and material evidence has been presented to 
reopen a service connection claim for bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to February 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
bilateral hip disabilities, bilateral shoulder disabilities, 
a cardiovascular disability with hypertension, and alcohol 
abuse.  The RO also found no new and material evidence had 
been submitted to reopen the veteran's service connection 
claims for a low back strain and bronchitis.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.   In March 2006, the veteran testified before 
the undersigned Veterans Law Judge, seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for various 
disabilities.  At his March 2006 personal hearing, he stated 
that he has received VA medical treatment beginning in 
approximately 1990 for various disabilities at the Augusta VA 
Medical Center.  When the veteran's claim was initially 
received in August 2004, the veteran also submitted a signed 
authorization form for release of records from the August VA 
Medical Center, notifying the RO of the existence of such 
evidence.  Research confirms VA does in fact have a medical 
facility in Augusta, Georgia.  While the RO did obtain 
several VA examination reports from December 1993 conducted 
at the Augusta VA Medical Center, no inpatient or outpatient 
medical records from that facility have been obtained.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  This duty 
includes obtaining pertinent medical records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2007).  Thus, remand of this appeal is required to obtain 
this pertinent outstanding medical evidence.  

Next, the Board notes the veteran seeks to reopen his service 
connection claims for a low back strain and for bronchitis, 
initially and finally denied within a January 1994 rating 
decision.  Under applicable criteria, a claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  If 
the claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

As with any claim, VA is required to provide the veteran with 
notice of the evidence necessary to substantiate claim, as 
well as assistance in obtaining or developing such notice.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  While the RO provided some notice of 
the applicable laws concerning the veteran's claims to 
reopen, it did not provide notice of what constitutes 
material evidence with respect to the issues on appeal.  In 
the case of Kent v. Nicholson, the U.S. Court of Appeals for 
Veterans Claims (Court) stated that what constitutes 
"material evidence" depends on the basis the claim was 
previously denied.  Failure to provide notice of what 
constitutes "material evidence" is prejudicial to the 
appellant because it is a failure to provide him notice of a 
key element in substantiating his claim to reopen and 
effectively deprives him an opportunity to participate in the 
adjudication process.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Accordingly, remand is required so that the RO may 
issue the appellant appropriate VCAA-compliant notice on the 
applications to reopen his service connection claims for a 
low back strain and for bronchitis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any of the 
veteran's medical treatment records from 
the Augusta VA Medical Center, to include 
those from 1990 to the present.  If no 
such records are available, that fact 
should be documented for the record.  

2.  The RO must provide a VCAA-compliant 
notice letter to the veteran that includes 
(A) notice of what constitutes "new and 
material evidence" under the applicable 
laws and regulations, and (B) after 
examining the basis for the prior denial, 
a description of the evidence necessary to 
substantiate that missing key element(s) 
to establish entitlement for service 
connection.  The notice should address 
each content element, including notice of 
the rating criteria and the effective date 
of an award, to the appellant.  
Additionally, specifically tailored notice 
must be provided for each claim the 
veteran wishes to reopen.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending claims in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



